12-4818
    Gunawan v. Holder
                                                                                   BIA
                                                                       A089 254 179/180
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 24th day of April, two thousand fourteen.

    PRESENT:
             PETER W. HALL,
             GERARD E. LYNCH,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    RE INA GUNAWAN, IRSAN SUTANTO,
             Petitioners,

                                                           12-4818
                        v.                                 NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Joshua Bardavid, New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Terri J. Scadron,
                                  Assistant Director; Aaron D. Nelson,
                                  Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Petitioners Re Ina Gunawan and Irsan Sutanto, natives

and citizens of Indonesia, seek review of the BIA’s November

16, 2012 decision denying their motion to reopen.     In re Re

Ina Gunawan, Irsan Sutanto, Nos. A089 254 179/180 (B.I.A.

Nov. 16, 2012).     We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    The BIA’s denial of Petitioners’ motion to reopen as

untimely was not an abuse of discretion.     See Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam).

There is no dispute that Petitioners’ July 2012 motion was

untimely, as the BIA issued the final administrative order

in April 2011. See 8 U.S.C. § 1229a(c)(7)(C)(i) (providing

90-day period to file for reopening); 8 C.F.R.

§ 1003.2(c)(2) (same).     However, there is no time limitation

for filing a motion to reopen if it “is based on changed

country conditions arising in the country of nationality or

the country to which removal has been ordered, if such

evidence is material and was not available and would not

have been discovered or presented at the previous

                                2
proceeding.”     8 U.S.C. § 1229a(c)(7)(C)(ii); see also

8 C.F.R. § 1003.2(c)(3)(ii).     As the BIA concluded, the

Petitioners’ evidence failed to establish changed conditions

for ethnic Chinese Christians in Indonesia.

    The BIA reasonably found that despite the slight

increase in the reported number of religiously-motivated

acts of violence, there was no significant change in the

type of attacks (including the destruction and forced

closure of Christian churches) or the sporadic nature of the

incidents of religious violence.     See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing the

BIA’s factual findings under the substantial evidence

standard).     Given that attacks against Christians remained

sporadic and concentrated in a few regions, and the

Indonesian government both respected religious freedom and

prosecuted perpetrators of religious violence, the BIA

reasonably found that any change was not material.     See 8

C.F.R. § 1003.2(c)(3)(ii); Santoso v. Holder, 580 F.3d 110,

111-12 (2d Cir. 2009) (upholding agency’s rejection of

pattern or practice claim when background materials noted

only sporadic, localized religious violence in some of the

6,000 inhabited islands of Indonesia); Rizal v. Gonzales,

442 F.3d 84, 92 (2d Cir. 2006) (noting that asylum applicant

                                3
alleging persecution at the hands of non-state actors must

demonstrate that government is unwilling or unable to

control those actors).

    Because the evidence Petitioners submitted was

insufficient to establish a change in conditions in

Indonesia since the time of their hearing, the BIA did not

abuse its discretion in denying their motion as untimely.

See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii); 8 C.F.R.

§ 1003.2(c)(2), (3).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4